DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,056,630.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-10 of the instant application are anticipated by patent claims 1-10 in that claims 1-10 of the patent contain all the limitations of claims 1-10 of the instant application. Claims 1-10 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0148374 Lee et al.
2. 	Referring to claim 1, Lee et al. teaches a display module comprising: a substrate, (Figure 11 & 14 #110), of a quadrangle type having a front surface, (Figure 11 & 14 #112), and a back surface, (Figure 11 & 14 #114), opposite to the front surface, (Figure 11 & 14 #112); a thin film transistor (TFT) layer, (Figure 11 & 14 #TR), formed on the front surface, (Figure 11 & 14 #112), of the substrate, (Figure 11 & 14 #110); a plurality of light emitting diodes (LEDs), (Figure 11 & 14 #PE), mounted on the TFT layer, (Figure 11 & 14 #TR); and a plurality of side wirings, (Figure 11 & 14 #500 & 600), formed at intervals in an edge area of the substrate, (Figure 11 & 14 #110), wherein the edge area comprises: a first area corresponding to a side surface of the substrate, (Figure 11 & 14 #116); a second area adjacent to the side surface of the substrate in the front surface of the substrate, (Figure 11 & 14 #112); a third area adjacent to the side surface of the substrate in the back surface of the substrate, (Figure 11 & 14 #114); and wherein each of the plurality of side wirings, (Figure 11 & 14 #500 & 600), is disposed along the second area, (Figure 11 & 14 #112), the first area, (Figure 11 & 14 #116), and the third area, (Figure 11 & 14 #114).
3. 	Referring to claim 4, Lee et al. teaches a display module as claimed in claim 1, wherein the plurality of side wirings are formed by screen printing with conductive ink, (Paragraph 0143).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0188579 Jeong et al.
4. 	Referring to claim 1, Jeong et al. teaches a display module comprising: a substrate, (Figures 1-4 #10 & 20), of a quadrangle type having a front surface, (Figures 1-4 #100a), and a back surface, (Figures 1-4 #200b), opposite to the front surface, (Figures 1-4 #100a); a thin film transistor (TFT) layer, (Figures 1-4 #T1), formed on the front surface, (Figures 1-4 #100a), of the substrate, (Figures 1-4 #10 & 20); a plurality of light emitting diodes (LEDs), (Figures 1-4 #150), mounted on the TFT layer, (Figures 1-4 #T1); and a plurality of side wirings, (Figures 1-4 #30), formed at intervals in an edge area of the substrate, (Figures 1-4 #10 & 20), wherein the edge area comprises: a first area corresponding to a side surface of the substrate, (Figures 1-4 #100C & 200C); a second area adjacent to the side surface of the substrate in the front surface of the substrate, (Figures 1-4 #100a); a third area adjacent to the side surface of the substrate in the back surface of the substrate, (Figures 1-4 #200B); and wherein each of the plurality of side wirings, (Figures 1-4 #30), is disposed along the second area, (Figures 1-4 #100a), the first area, (Figures 1-4 #100C & 200C), and the third area, (Figures 1-4 #200B).
5. 	Referring to claim 7, Jeong et al. teaches a display module comprising: a substrate of a quadrangle type having a front surface, (Figures 1-4 #100a), and a back surface, (Figures 1-4 #200b), opposite to the front surface, (Figures 1-4 #100a); a thin film transistor (TFT) layer, (Figures 1-4 #T1), formed on the front surface of the substrate, (Figures 1-4 #100a); a plurality of light emitting diodes (LEDs), (Figures 1-4 #150), mounted on the TFT layer, (Figures 1-4 #T1); and a plurality of side wirings, (Figures 1-4 #30), disposed along edge areas of at least two sides of the substrate, (Figures 1-4 #100a, 100C, 200C, & 200B), the plurality of side wirings, (Figures 1-4 #30), being disposed at substantially equal intervals, wherein the substrate, (Figures 1-4 #10 & 20), includes a chamfered surface, (Paragraphs 0086 & 0096), through which the plurality of side wirings, (Figures 1-4 #30), pass and the chamfered surface is formed at a corner of each of the edge areas of the at least two sides.
6. 	Referring to claim 8, Jeong et al. teaches a display module as claimed in claim 7, wherein the edge areas of the at least two sides correspond to a pair of opposing sides in the substrate, (Figures 1-4 #10 & 20), respectively.
7. 	Referring to claim 9, Jeong et al. teaches a display module as claimed in claim 7, wherein the edge areas of the at least two sides correspond to a pair of adjacent sides in the substrate, (Figures 1-4 #10 & 20), respectively.
8. 	Referring to claim 10, Jeong et al. teaches a display module as claimed in claim 7, wherein the number of the plurality of side wirings, (Figures 1-4 #30), is equal to or less than the number of LEDs, (Figures 1-4 #150), mounted on the TFT layer, (Figures 1-4 #T1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        11/1/22